United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Portland, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1010
Issued: September 6, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 21, 2013 appellant filed a timely appeal from a September 24, 2012 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration.1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board does not have jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s August 30, 2012 request for
reconsideration under 5 U.S.C. § 8128(a).

1

The last merit decision in this case was the September 23, 2011 decision which denied his traumatic injury
claim. For final adverse decisions of OWCP issued on or after November 19, 2008, a claimant must file an appeal
within 180 days of the decision. 20 C.F.R. § 501.3(e). Because more than 180 days elapsed between the most
recent merit decision dated September 23, 2011 to the filing of this appeal on March 21, 2013, the Board lacks
jurisdiction to review the merits of this case.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 28, 2011 appellant, then a 57-year-old electronic technician, filed a traumatic
injury claim alleging that on March 22, 2011 he experienced ringing in both his ears and tinnitus
when he heard a loud noise caused by hammering on a metal bracket.
In an April 27, 2011 report, Dr. James J. Knackstedt, a Board-certified otolaryngologist,
noted that he examined appellant on March 30, 2011. He stated that appellant had complained of
tinnitus after he heard the loud noise of a metal hammer striking some type of metal frame on a
table at work. Dr. Knackstedt noted that appellant worked around airplanes and used hearing
protection. He reported that an audiogram revealed high frequency nerve-type hearing loss at
approximately 4,000 hertz (Hz) in both ears showing a moderately severe high frequency nerve
hearing loss. Dr. Knackstedt stated that he could only surmise that since he had worked in a
noisy environment in the past there may have been some degree of high frequency hearing loss.
He reported that, if appellant had preexisting high frequency hearing loss, appellant could have
had an event at work that worsened his hearing loss even further.
In a decision dated May 11, 2011, OWCP denied appellant’s claim based on insufficient
medical evidence.
In a decision dated September 23, 2011, OWCP set aside the May 11, 2011 denial
decision because some of the information submitted was for another employee. It also found that
the March 22, 2011 incident occurred as alleged and that appellant suffered from hearing loss,
but denied the claim because he had not submitted a well-reasoned medical opinion explaining
how the accepted incident caused his hearing loss. OWCP determined that Dr. Knackstedt’s
opinion was speculative about the relationship between the work incident and appellant’s hearing
loss.
In an August 30, 2012 narrative statement, appellant requested reconsideration and
alleged that he was submitting relevant new evidence which established that his hearing loss was
caused by the March 22, 2011 employment incident. He explained that when Dr. Knackstedt
first examined him on March 30, 2011 he had not seen his 2004 and 2005 audiograms, but after
reviewing the audiograms, Dr. Knackstedt modified his conclusion regarding appellant’s hearing
loss.
In a February 29, 2012 report, Dr. Knackstedt disagreed with the rationale of OWCP’s
denial decision. He stated that he reviewed appellant’s screening audiograms dated October 2,
2004 and September 26, 2005 and noted that appellant’s frequency loss at 4,000 Hz averaged 25
decibels (dB). The audiogram obtained after the injury showed 60 dB loss at 4,000 Hz.
Dr. Knackstedt explained that this substantial hearing loss was not a typical advancement that
one would see with the aging process. He opined that given the frequency of noise trauma at
appellant’s workplace and the event of a metal exposure, it strongly suggested to him that there
was a direct connection between his hearing loss and tinnitus and the workplace events.
Appellant submitted October 2, 2004, September 26, 2005, March 30 and June 2, 2011 and
January 31, 2012 audiograms.

2

In an April 4, 2012 note, Dr. Kelvin Lindgren, a Board-certified otolaryngologist, stated
that he examined appellant and an audiogram and that he agreed with Dr. Knackstedt’s
February 29, 2012 conclusion.
By decision dated September 24, 2012, OWCP denied appellant’s request for
reconsideration finding that the evidence submitted was insufficient to warrant further merit
review under 5 U.S.C. § 8128(a).
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation.3 OWCP’s regulations provide that OWCP may
review an award for or against compensation at any time on its own motion or upon application.
The employee shall exercise his right through a request to the district Office.4
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.5
A request for reconsideration must also be submitted within one year of the date of the
OWCP decision for which review is sought.6 A timely request for reconsideration may be
granted if OWCP determines that the employee has presented evidence or provided an argument
that meets at least one of the requirements for reconsideration. If OWCP chooses to grant
reconsideration, it reopens and reviews the case on its merits.7 If the request is timely but fails to
meet at least one of the requirements for reconsideration, OWCP will deny the request for
reconsideration without reopening the case for review on the merits.8
ANALYSIS
Appellant did not file a timely appeal of OWCP’s most recent merit decision of
September 23, 2011. For that reason, the Board has no authority to review that decision or the
merits of his injury claim. The only decision that the Board may review is OWCP’s

3

5 U.S.C. § 8128(a); see also D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB 372 (2008).

4

20 C.F.R. § 10.605; see also R.B., Docket No. 09-1241 (issued January 4, 2010); A.L., Docket No. 08-1730
(issued March 16, 2009).
5

Id. at § 10.606(b); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569 (issued
December 9, 2008).
6

Id. at § 10.607(a).

7

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

8

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

3

September 24, 2012 nonmerit decision denying appellant’s August 30, 2012 reconsideration
request.
Along with his August 30, 2012 reconsideration request, appellant submitted the
February 29, 2012 report of Dr. Knackstedt, in which he discussed the causal relationship
between appellant’s hearing loss and the March 22, 2011 employment incident, and
Dr. Lindgren’s April 4, 2012 note agreeing with Dr. Knackstedt’s opinion. Dr. Knackstedt
explained that the frequency of noise trauma at appellant’s workplace and the event of a metal
exposure strongly suggested that there was a direct connection between his hearing loss and
workplace.
The Board has conducted a limited review of Dr. Knackstedt’s February 29, 2012 report,
as well as Dr. Lindgren’s April 4, 2012 report and can find no similar opinion on causal
relationship. The evidence is new and relevant.9 It directly addresses OWCP’s previous findings
that the medical evidence did not explain whether appellant’s hearing loss was causally related to
the March 22, 2011 exposure to noise at work.
To obtain a reopening of his case for a merit review, appellant need not submit evidence
that cures all the deficiencies in his claim and establishes his entitlement to compensation.10 He
need only submit evidence that is relevant and pertinent new evidence not previously considered
by OWCP.11 The Board finds that appellant has submitted such evidence and is therefore
entitled to a merit review of his case. The Board sets aside OWCP’s September 24, 2012
decision denying reconsideration and will remand the case for a merit review and de novo
decision on his injury claim.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s August 30, 2012
reconsideration request. Appellant is entitled to a merit review of his case.

9

See Fed. R. Evid. 401 (relevant evidence means evidence having any tendency to make the existence of any fact
that is of consequent to the determination of the action more probable or less probable than it would be without the
evidence).
10

See S.G., Docket No. 12-1107 (issued January 22, 2012); see also Helen E. Tschantz, 39 ECAB 1382 (1988).

11

See 20 C.F.R. § 10.606(b)(3)(iii). See also Mark H. Dever, 53 ECAB 710 (2002).

4

ORDER
IT IS HEREBY ORDERED THAT the September 24, 2012 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further action in
conformance with this decision.
Issued: September 6, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

